418 S.E.2d 664 (1992)
331 N.C. 558
Dr. Alvis L. CORUM
v.
UNIVERSITY OF NORTH CAROLINA through its Board of Governors; C.D. Spangler, President of the University of North Carolina in his official capacity; Appalachian State University; and John Thomas, Chancellor of Appalachian State University and Harvey Durham.
No. 163PA90.
Supreme Court of North Carolina.
June 24, 1992.
Thomas J. Ziko, Norma Harrell, Sp. Deputy Attys. Gen., Raleigh, for defendants.
John W. Gresham, Charlotte, for plaintiff.


*665 ORDER
Upon consideration of the petition filed by Defendants in this matter for rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 24th day of June 1992."